     Case 2:21-cv-03004-PA-JEM Document 4 Filed 04/13/21 Page 1 of 4 Page ID #:68


                                                                               JS-6
 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                  )
     ERICA HENDERSON, JEFFREY                       )    Case No. CV 21-3004-PA (JEM)
12   HENDERSON,                                     )
                                                    )
13                        Petitioners,              )    ORDER SUMMARILY DISMISSING
                                                    )    PETITION FOR WRIT OF HABEAS
14                 v.                               )    CORPUS AND DENYING CERTIFICATE
                                                    )    OF APPEALABILITY
15   XAVIER BECERRA,                                )
                                                    )
16                        Respondent.               )
                                                    )
17

18           On April 5, 2021, Erica Henderson and Jeffrey Henderson (“Petitioners”), proceeding
19   pro se, filed a petition for writ of habeas corpus ("Petition" or “Pet.”) pursuant to 28 U.S.C. §
20   2254.
21                                           BACKGROUND
22           Petitioners are challenging the decision of the Family Court Division of the Los
23   Angeles County Superior Court in case number CK57697 terminating their parental rights.
24   (Pet. at 2.) Petitioners claim, inter alia, that they were denied their rights to counsel,
25   adequate notice and opportunity to be heard, disclosure of evidence, and access to the
26   court. (Id. at 2-3, 5-6.) There is no indication that Petitioners were taken into custody or
27   that their physical liberty was restrained as a result of the judgment at issue.
28
     Case 2:21-cv-03004-PA-JEM Document 4 Filed 04/13/21 Page 2 of 4 Page ID #:69



 1                                       PETITIONER’S CLAIMS
 2          Petitioners assert the following claims:
 3          1.     Petitioners’ Sixth and Fourteenth Amendment rights were violated when the
 4   trial court proceeded ex parte, Petitioners were not given adequate notice of the hearing,
 5   Petitioners and the children did not have counsel appointed to represent them, and the
 6   findings and orders were not made by a judicial officer. (Pet. at 5.)
 7          2.     Petitioners’ Fifth and Fourteenth Amendment rights were violated when the
 8   children were removed from their home and Petitioners were later ordered removed from
 9   the courtroom. (Pet. at 5-6.)
10          3.     Petitioners’ Fifth and Fourteenth Amendment rights were violated when the
11   trial court ordered Petitioners removed from the courtroom. (Pet. at 6.)
12          4.     Petitioners’ Sixth and Fourteenth Amendment rights were violated when the
13   trial court ordered representation for Petitioners. (Pet. at 6.)
14          5.     Petitioners’ Sixth and Fourteenth Amendment rights were violated when the
15   trial court denied them the right to investigate the allegations against them. (Pet. at 6.)
16                                             DISCUSSION
17   I.     DUTY TO SCREEN
18          Rule 4 of the Rules Governing Section 2254 Cases in the United States District
19   Courts mandates the summary dismissal of a Section 2254 petition "[i]f it plainly appears
20   from the petition and any attached exhibits that the petitioner is not entitled to relief in the
21   district court." Rule 4, 28 U.S.C. foll. § 2254. For the reasons set forth below, the Petition
22   should be summarily dismissed.
23   II.    THE PETITION SHOULD BE DISMISSED
24          This Court may entertain a petition for a writ of habeas corpus "in behalf of a person
25   in custody pursuant to the judgment of a State court only on the ground that he is in custody
26   in violation of the Constitution or laws or treaties of the United States." 28 U.S.C. §
27   2254(a). "The custody requirement of the habeas corpus statute is designed to preserve
28   the writ of habeas corpus as a remedy for severe restraints on individual liberty" and limit it

                                                       2
     Case 2:21-cv-03004-PA-JEM Document 4 Filed 04/13/21 Page 3 of 4 Page ID #:70



 1   to "cases of special urgency[.]" Hensley v. Municipal Court, San Jose Milpitas Judicial Dist.,

 2   Santa Clara County, 411 U.S. 345, 351 (1973). This requirement is jurisdictional. Carafas

 3   v. LaVallee, 391 U.S. 234, 238 (1968).

 4          While the habeas petitioner must be “in custody” at the time of petition, the meaning

 5   of this term under § 2254 is not limited to physical confinement. Maleng v. Cook, 490 U.S.

 6   488, 490-91 (1989). A petitioner on parole, f or example, is still considered in custody for

 7   purposes of invoking habeas jurisdiction. Id. at 491. Additionally, the restraint need not

 8   result from a criminal conviction; civil court orders can render an individual in custody.

 9   Duncan v. Walker, 533 U.S. 167, 176 (2001). The key issue is "whether the legal disability

10   in question somehow limits the putative habeas petitioner's movement." Williamson v.

11   Gregoire, 151 F.3d 1180, 1183 (9th Cir. 1998).

12          Here, Petitioners allege that their parental rights were terminated and that the state

13   court proceedings were improper. (Pet. at 2-3, 5-6.) These are not the types of significant

14   restraints on physical liberty necessary to render them “in custody” for purposes of federal

15   habeas jurisdiction. See, e.g., Williamson, 151 F.3d at 1183-85 (sex offender registration

16   statute does not place petitioner in custody because it does not place a “significant restraint

17   . . . on physical liberty” by restricting the registrant’s freedom to move about); Harvey v.

18   South Dakota, 526 F.2d 840, 841 (8th Cir. 1975) (f irearm restriction does not place

19   petitioner “in custody” because it is “neither severe nor immediate” restraint on liberty)

20   (quoting Hensley, 411 U.S. at 351); Austin v. California, 2020 WL 4039203, at *2 (N.D. Cal.

21   Jul. 17, 2020) (firearm and contact restrictions imposed by restraining order do not render

22   petitioner “in custody” under habeas statute); Rouse v. Chen, 2002 WL 826835, at *1 (N.D.

23   Cal. Apr. 19, 2002) (firearm restrictions imposed by restraining order are not significant

24   restraints on petitioner’s physical liberty); cf. Dow v. Circuit Court of the First Circuit, 995

25   F.2d 922, 923 (9th Cir. 1993) (mandatory attendance at alcohol rehabilitation program

26   satisfies custody requirement because it requires petitioner’s “physical presence at a

27   particular place”). The judgment terminating their parental rights does not sufficiently

28   constrain their physical liberty and, therefore, they are not “in custody pursuant to the

                                                      3
     Case 2:21-cv-03004-PA-JEM Document 4 Filed 04/13/21 Page 4 of 4 Page ID #:71



 1   judgment of a State court” as required by 28 U.S.C. § 2254(a). The Court is without subject
 2   matter jurisdiction to entertain the Petition and it should be dism issed with prejudice.1
 3                                 CERTIFICATE OF APPEALABILITY
 4          Pursuant to Rule 11 of the Rules Governing Section 2254 cases, the Court “must
 5   issue or deny a certificate of appealability when it enters a final order adverse to the
 6   applicant.”
 7          The Court has found that the Petition should be dismissed with prejudice. For the
 8   reasons stated above, the Court concludes that Petitioner has not m ade a substantial
 9   showing of the denial of a constitutional right, as is required to support the issuance of a
10   certificate of appealability. See 28 U.S.C. § 2253(c)(2).
11                                                   ORDER
12          IT IS HEREBY ORDERED that: (1) the Petition is dismissed with prejudice; and
13   (2) a certificate of appealability is denied.
14          IT IS SO ORDERED.
15

16   DATED: April 13, 2021
                                                       PERCY ANDERSON
17                                               UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27          1
               Even if the Petition were cognizable on federal habeas review, Petitioners could not obtain
     relief because it is clear from the face of the Petition that they have not exhausted state remedies.
28   See 28 U.S.C. § 2254(b); see also Rose v. Lundy, 455 U.S. 509, 518-19 (1982).

                                                       4
